Exhibit 10.4
 
[LOGO]
 
 
May 6, 2007
 
To:
Constellation Brands, Inc.
370 Woodcliff Drive, Suite 300
Fairport, NY 14450
 
 
 
From:
Citibank, N.A.
388 Greenwich Street, 5th Floor
New York, NY 10013
Attn: Corporate Equity Derivatives
Telephone: (212) 723-7361/(212) 723-7026
Facsimile: (212) 723-8328
 
Re: 
 
Issuer Forward Repurchase Transaction

 
Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Citibank, N.A. (“Bank”),
and Constellation Brands, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”). The terms of the Transaction shall be set forth in
this Confirmation. This Confirmation shall constitute a “Confirmation” as
referred to in the ISDA Master Agreement specified below.
 
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.
 
This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Bank and
Counterparty had executed an agreement in such form on the date of this
Confirmation, but without any Schedule except for (i) the election of New York
law (without regard to the conflicts of law principles) as the governing law and
U.S. Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transaction, (iii) the
election that the “Cross Default” provisions of Section 5(a)(vi) shall not apply
to Counterparty, (iv) the election that no entity shall be specified as the
“Specified Entity” with regard to Counterparty with respect to Section 5, and
(v) an acknowledgment by Bank that, once Counterparty has fully satisfied its
payment obligation as of the Prepayment Date (as defined below), no Event of
Default or a Potential Event of Default shall occur with respect to which
Counterparty may be the Defaulting Party. All provisions contained or
incorporated by reference in the Agreement shall govern this Confirmation except
as expressly modified herein.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
 
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
 
General Terms:
 
 
Trade Date:
May 7, 2007
 
 
Seller:
 
Bank
 
 
Buyer:
 
Counterparty
 

 
Shares:
 
Class A Common Stock, par value USD 0.01 per share, of Counterparty (Ticker
Symbol: “STZ”)
 
 
Prepayment:
 
Applicable
 
 
Prepayment Amount:
 
USD 421,079,174
 
 
Prepayment Date:
 
The first Scheduled Trading Day following the Trade Date
 
 
Notional Amount:
 
USD 444,237,464
 
 
Exchange:
 
New York Stock Exchange
 
 
Related Exchange(s):
 
All Exchanges
 
 
Calculation Agent:
 
Bank
 
Valuation Terms:
 
 
Averaging Dates:
 
Each of the consecutive Scheduled Trading Days commencing on, and including, the
first Scheduled Trading Day immediately following the Trade Date and ending on,
and including, the earlier of (i) the Scheduled Final Averaging Date or (ii) the
Acceleration Date.
 
 
Scheduled Final Averaging Date:
 
October 4, 2007
 
 
Valuation Date:
 
The final Averaging Date
 
 
Acceleration of Valuation Date:
 
Bank shall have the right, in its absolute discretion, to accelerate the
Valuation Date, by designating any Scheduled Trading Day, occurring on or after
the Scheduled Earliest Acceleration Date, as such Valuation Date (the
“Acceleration Date”) by delivering to Counterparty a written notice of such
designation prior to the close of regular trading on the Exchange on the
Scheduled Trading Day immediately following such Acceleration Date.
 
 
Scheduled Earliest Acceleration Date:
 
June 29, 2007
 
 
Averaging Date Disruption:
 
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Valuation Date in accordance with the provisions of
6.7(c)(iii) of the Equity Definitions or (ii) determine that such Averaging Date
is a Disrupted Day only in part, in which case the VWAP Price for such Averaging
Date shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Averaging Date effected during the portion of
such Averaging Date unaffected by such event or events, and the weighing of the
VWAP Prices for all other Averaging Dates shall be adjusted by the Calculation
Agent for purposes of determining the Settlement Price based on, among other
factors, the duration of any Market Disruption Event and the volume, historical
trading patterns and price of the Shares.
 
 
Market Disruption Events:
 
The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
(A) by deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-In Valuation Time or Knock-Out
Valuation Time, as the case may be,” in the third, fourth and fifth lines
thereof, and (B) by replacing the words “or (iii) an Early Closure.” by “(iii)
an Early Closure, or (iv) a Regulatory Disruption.”
 
 
Regulatory Disruption:
 
Any event that Bank reasonably and in good faith concludes, based on advice of
outside legal counsel, that it is appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Bank, and including without limitation Rule
10b-5, Regulation 13D-G and Regulation 14E under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulation M), for Bank to refrain
from any market activity in connection with the Transaction and Bank actually
refrains from market activity as a result of such event. Bank shall notify
Counterparty as soon as reasonably practicable, but in no event later than 4:00
P.M. New York City time on the next Exchange Business Day following the day on
which the Regulatory Disruption occurred that a Regulatory Disruption has
occurred and the Averaging Dates affected by it.
 
Settlement Terms:
 
   
Initial Share Delivery:
 
On the Initial Share Delivery Date, Bank shall deliver to Counterparty the
number of Shares equal to (i) the Minimum Share Number minus (ii) the Original
Share Number.
 
 
Initial Share Delivery Date:
 
The first Scheduled Trading Day following the Trade Date.
 
 
Minimum Share Number:
 
17,927,062
 
 
Original Share Number:
 
1,028,000
 
 
Settlement:
 
On the Settlement Date, Bank shall deliver to Counterparty, the Number of Shares
to be Delivered.
 
 
Settlement Date:
 
The date that falls one Settlement Cycle following the Valuation Date.
 
 
Number of Shares to be Delivered:
 
A number of Shares equal to (i) the Settlement Share Number minus (ii) the
Minimum Share Number.
 
 
Settlement Share Number:
 
A number of shares equal to (i) the Notional Amount divided by (ii) (A) the
Settlement Price minus (B) the Discount per Share; provided that if such
quotient is less than the Minimum Share Number, the Settlement Share Number
shall be equal to such Minimum Share Number.
 
 
Settlement Price:
 
The arithmetic average of the VWAP Prices for all Averaging Dates.
 
 
Discount per Share:
 
USD 0.345
 
 
VWAP Price:
 
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “STZ.N <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason, as reasonably
determined by the Calculation Agent.
 
 
Excess Dividend Amount:
 
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.
 
 
Share Delivery Mechanics:
 
To the extent Bank is obligated to deliver Shares hereunder, the provisions of
the last sentence of Section 9.2 and Sections 9.4, 9.7, 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable as
if Physical Settlement applied; provided that both the Initial Share Delivery
Date and the Settlement Date shall be deemed to be a “Settlement Date” for
purpose of Section 9.4.
 
Dividends:
 
   
Dividend:
 
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.
 
Share Adjustments:
 
   
Method of Adjustment:
 
Calculation Agent Adjustment; provided that Dividends shall not be Potential
Adjustment Events.
 
Extraordinary Events:
 
   
Consequences of Merger Events:
 
   
(a) Share-for-Share:
 
Calculation Agent Adjustment
 
 
(b) Share-for-Other:
 
Cancellation and Payment on the portion of the Other Consideration that consists
of cash; Calculation Agent Adjustment on the remainder of the Other
Consideration
 
 
(c) Share-for-Combined:
 
Component Adjustment
 
 
Tender Offer:
 
Applicable
 
 
Consequences of Tender Offers:
 
   
(a) Share-for-Share:
 
Calculation Agent Adjustment
 
 
(b) Share-for-Other:
 
Cancellation and Payment on the portion of the Other Consideration that consists
of cash; Calculation Agent Adjustment on the remainder of the Other
Consideration
 
 
(c) Share-for-Combined:
 
Component Adjustment
 
 
Nationalization, Insolvency or
Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
 
        Additional Disruption Events:
 
   
Change in Law:
 
Applicable
 
 
Insolvency Filing:
 
Applicable
 
 
Determining Party:
 
For all Extraordinary Events, Bank
 
 
Non-Reliance:
 
Applicable
 
 
Agreements and Acknowledgments
Regarding Hedging Activities:
 
Applicable
 
 
Additional Acknowledgments:
 
Applicable
 
 3.
Account Details:
 
   
(a) Account for delivery of Shares
to Counterparty
 
To be provided under separate cover
 
 
(b) Account for payments to
Counterparty:
 
To be provided under separate cover
 
 
(c) Account for payments to Bank:
 
To be provided under separate cover
 
4.
 
Offices:
 
   
(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party
 
 
(b) The Office of Bank for the Transaction is:
New York
 
5.
 
Notices: For purposes of this Confirmation:
 
 
(a) Address for notices or communications to Counterparty:
 
 
Constellation Brands, Inc.
370 Woodcliff Drive, Suite 300
Fairport, NY 14450
Attn: General Counsel
Telephone: (585) 218-3650
Facsimile: (585) 218-3904
 
 
(b) Address for notices or communications to Bank:
 
 
Citibank, N.A.
    388 Greenwich Street, 5th Floor
    New York, NY 10013
    Attn: Corporate Equity Derivatives
Telephone: (212) 723-7361/(212) 723-7026
Facsimile: (212) 723-8328
 
6.
 
Additional Provisions Relating to Transactions in the Shares.
 
 
(a)   Counterparty acknowledges and agrees that the Minimum Shares delivered on
the Minimum Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges that Bank may, during the period from the Trade Date to the
Valuation Date (the “Relevant Period”), purchase Shares in connection with the
Transaction, which Shares may be used to cover all or a portion of such short
sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by Bank, the number
of Shares purchased by Bank on any day, the price paid per Share pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of Bank. It is the intent of
the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c). Counterparty acknowledges and agrees that (A) Counterparty does not
have, and shall not attempt to exercise, any influence over how, when or whether
Bank effects any purchases of Shares in connection with the Transaction, (B)
during the period beginning on (but excluding) the Trade Date and ending on the
last day of the Relevant Period, if any, neither Counterparty nor its officers
or employees shall, directly or indirectly, communicate any information
regarding Counterparty or the Shares to any employee of Bank or its affiliates
responsible for trading the Shares in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares. Counterparty also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer or director of Counterparty is aware of any
material nonpublic information regarding Counterparty or the Shares.
 
 
(b)   Counterparty agrees that neither Counterparty nor any of its affiliates or
agents shall, without prior notice to Bank, take any action that would cause
Regulation M to be applicable to any purchases of Shares, or any security for
which the Shares are a reference security (as defined in Regulation M), by
Counterparty or any of its affiliated purchasers (as defined in Regulation M)
during the Relevant Period.
 
 
(c)          Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify Bank of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
 
 
(d)          During the Relevant Period, Counterparty shall (i) notify Bank
prior to the opening of trading in the Shares on any day on which Counterparty
makes, or expects to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act of 1933, as amended (the “Securities Act”), of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Company (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period), (ii)
promptly notify Bank following any such announcement that such announcement has
been made, and (iii) promptly deliver to Bank following the making of any such
announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B)
Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, Counterparty
shall promptly notify Bank of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such public announcement may result in a Regulatory
Disruption and may cause the Relevant Period to be suspended. Accordingly,
Counterparty acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 6(a).
 
 
(e)          Without the prior written consent of Bank, which shall not be
unreasonably delayed or withheld, Counterparty shall not, and shall cause its
affiliated purchasers (each as defined in Rule 10b-18) not to, directly or
indirectly (including, without limitation, by means of a cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable for Shares during the Relevant Period; provided, however,
that such affiliated purchasers shall be entitled to purchase Shares from
Counterparty upon the exercise of options granted to such affiliated purchasers
or pursuant to any equity-based plan of Counterparty. During such time, any
purchases of Shares (or any security convertible into or exchangeable for
Shares) by Counterparty shall be made through Bank (unless otherwise consented
to by Bank) and subject to such conditions as Bank shall impose, and shall be in
compliance with Rule 10b-18 or otherwise in a manner that Counterparty and Bank
believe is in compliance with applicable requirements (including, without
limitation, Rule 10b-5, Regulation 13D-G and Regulation 14E under the Exchange
Act).
 
 
(f)          Counterparty acknowledges that it shall not (i) declare any
ordinary cash dividend on the Shares with a ex-dividend date occurring prior to
or on the Valuation Date or (ii) declare any Dividend (as defined above) other
than an ordinary cash dividend on the Shares, in either case that affects any
Dividend for which the ex-dividend date occurs during the period from and
including the Trade Date to and including the Valuation Date, and that any such
declaration of a dividend shall constitute an Additional Termination Event with
respect to this Transaction, with respect to which Counterparty shall the sole
Affected Party.
 
7.
 
Representations, Warranties and Agreements.
 
 
(a)           In addition to the representations, warranties and agreements in
the Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Bank as follows:
 
 
 (i) (A)    None of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B)
Counterparty is in compliance in all material respects with its reporting
obligations under the Exchange Act, and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
 
 (ii)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Bank is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
 
 (iii)  Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
 
 
 (iv)   Prior to the Trade Date, Counterparty shall deliver to Bank a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Bank shall reasonably request. Counterparty has
publicly disclosed on March 1, 2007 its intention to repurchase Shares for up to
USD $500,000,000 and, since such disclosure has not purchased Shares for more
than USD $500,000,000 minus the Prepayment Amount.
 
 
 (v)   Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
 
 
 (vi)  Counterparty is not entering into this Transaction on the basis of, and
is not aware of, any material non-public information with respect to the Common
Stock or in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer.
 
 
 (vii)  Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
 
 
 (viii) (A)  The assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities, (B) the capital
of Counterparty is adequate to conduct the business of Counterparty and (C)
Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature.
 
 
(b)    Each of Bank and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
 
 
(c)    Each of Bank and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Bank that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.
 
 
(d)    The parties hereto agree and acknowledge that Bank is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “settlement payment” within
the meaning of Sections 362 and 546 of the Bankruptcy Code and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” and a “payment or other transfer of property” within
the meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Bank is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 555, 560 and 561 of the
Bankruptcy Code.
 
 
(e)    Bank represents and warrants that it has in place and agrees that it will
maintain reasonable policies and procedures, taking into consideration the
nature of its business, to ensure that individuals making investment decisions
will not violate laws prohibiting trading on the basis of material nonpublic
information. Such individuals shall not be in possession of material nonpublic
information with respect to Counterparty during all relevant times beginning on
the date hereof and continuing through the Relevant Period.
 
8.
 
Other Provisions.
 
 
(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, Bank shall owe Counterparty any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, that resulted from an event or events within Counterparty’s control) (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Bank to satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) by giving irrevocable telephonic
notice to Bank, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 A.M. and 4:00 P.M. New York City time on the Merger Date,
Tender Offer Date, Announcement Date or Early Termination Date, as applicable
(“Notice of Share Termination”). Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date or Early
Termination Date, as applicable:
 
Share Termination Alternative:
 
Applicable and means that Bank shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
Share Termination Delivery
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
Share Termination Unit Price:
 
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent (pursuant
to Paragraph (e) of this Section 9) and notified by the Calculation Agent to
Bank at the time of notification of the Payment Obligation.
 
Share Termination Delivery Unit:
 
In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
Failure to Deliver:
 
Applicable
 
Other applicable provisions:
 
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.
 
 
(b)    Calculations. All determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
the Counterparty, the Calculation Agent will provide to the Counterparty by
e-mail to the e-mail address provided by the Counterparty in such a prior
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation.
 
 
(c)    Equity Rights. Bank acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.
 
 
(d)    Assignment. Notwithstanding Section 7 of the Agreement, Bank may assign
it rights and obligations under the Transaction, in whole and not in part, to
any Affiliate of Bank effective upon delivery to Counterparty of the full
unconditional guarantee by Bank, in favor of Counterparty, of the obligations of
such Affiliate; provided, however, that Bank shall not assign its rights or
delegate its obligations under this Transaction if such assignment or delegation
would result in (i) an Event of Default with respect to which Bank is the
Defaulting Party, a Termination Event, a Potential Event of Default with respect
to which Bank would be the Defaulting Party or a potential Termination Event,
(ii) Counterparty being required to pay to the transferee an amount in respect
of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest
under Section 2(e), 6(d)(ii) or 6(e)) greater than the amount that Counterparty
would have been required to pay Bank in the absence of such transfer, or (iii)
Counterparty receiving a payment from which an amount has been withheld or
deducted, on account of a Tax under Section 2(d)(i) (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)), in excess of the amount that
Bank would have been required to so withhold or deduct in the absence of such
transfer, unless the transferee would be required to make additional payments
pursuant to Section 2(d)(i)(4) corresponding to such withholding or deduction.
 
 
(e)    Agreement Regarding Calculations. In calculating any adjustment pursuant
to Article 11 of the Equity Definitions or any amount payable pursuant to
Article 12 of the Equity Definitions or Section 6 of the Agreement, the
Calculation Agent shall not take into account (i) changes to costs of funding,
stock loan rates or any dividends since the trade date or (ii) losses or costs
incurred in connection with terminating, liquidating or re-establishing any
hedge related to the Transaction (or any gain resulting from any of them).
 
 
(f)    Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that (i) an Early Termination Date (whether as a result of an Event of
Default or Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Bank an amount calculated
under Section 6(e) of the Agreement or (ii) an Extraordinary Event occurs that
results in the termination or cancellation of any Transaction pursuant to
Article 12 of the Equity Definitions and, as a result, Counterparty owes to Bank
a Cancellation Amount or any other amount in respect to the Transaction, such
amount shall be deemed to be zero. For the avoidance of doubt, the Counterparty
shall not be required to make any additional cash payments (other than the
Prepayment Amount) or deliver (or return) any Shares in connection with the
Transaction.
 
 
(g)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
 
(h)    Designation by Bank. Notwithstanding any other provision in this
Confirmation to the contrary, Bank (the “Designator”) may designate any of its
Affiliates (the “Designee”) to deliver and otherwise perform its obligations to
deliver any Shares or other securities in respect of the Transaction, and the
Designee may assume such obligations, if any. Such designation shall not relieve
the Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
 
 
(i)    No Commissions. For avoidance of doubt, Counterparty shall have no
obligation to pay to Bank or to any other party any brokerage commission or
similar fee for any purchase or sale of Shares (by any party) in connection with
the Transaction.
 
 
(j)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BANK HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BANK OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
 
(k)    Set-off and Netting. For the avoidance of doubt, the Parties' intention
is that this Confirmation and the Transaction not be affected in any way by any
other contractual arrangement between the Parties or their respective Affiliates
(each, an “Other Contract”). Accordingly, (i) notwithstanding anything in this
Confirmation to the contrary, neither Party shall be entitled to exercise any
rights under this Confirmation or the Transaction based on an Other Contact,
including, without limitation, any set-off or netting rights or any right to
declare a default or termination under this Confirmation or Transaction due to a
default by the other Party or its Affiliates under any Other Contract, and (ii)
notwithstanding any provision in any Other Agreement to the contrary, neither
Party nor any of its Affiliates shall be entitled to exercise any rights under
any Other Contract based on this Confirmation or the Transaction, including,
without limitation, any set-off or netting rights or any right to declare a
default or termination under any Other Contract due to a default by the other
Party or its Affiliates under this Confirmation or Transaction. In addition,
each Party shall cause its Affiliates not to exercise any rights under any Other
Contract based on this Confirmation or the Transaction and, upon the written
request of the other Party, to cause such Affiliates to waive such rights as
they relate to this Confirmation and the Transaction.
 

 
Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.     
 


Yours sincerely,
 
CITIBANK, N.A.
 
By:
 /s/ William Ortner
Name:
 William Ortner
Title:
 Authorized Representative

 


Confirmed as of the date first above written:
 
CONSTELLATION BRANDS, INC.
 
By:
/s/ Thomas D. Roberts
Name:
Thomas D. Roberts
Title:
SVP + Treasurer



 
 
 
 
 
 